               So Ordered.

Dated: March 10th, 2021
  1

  2

  3

  4

  5

  6

  7
                                 UNITED STATES BANKRUPTCY COURT
  8
                                  EASTERN DISTRICT OF WASHINGTON
  9
                                                    )
 10   In Re:                                        )   Case No. 20-01469-WLH11
                                                    )
 11   MCCARY MEATS, LLC,                            )   FINDINGS OF FACT AND CONCLUSIONS
                                                    )   OF LAW REGARDING CONFIRMATION OF
 12                  Debtor.                        )   DEBTOR’S CHAPTER 11 SUBCHAPTER V
                                                    )   PLAN OF REORGANIZATION
 13                                                 )
 14            THIS MATTER came on for hearing on March 9, 2021 for confirmation of the Debtor’s
 15   Chapter 11 Subchapter V Plan of Reorganization (the “Plan”) (ECF No. 80). John W. O'Leary
 16   appearing for the Debtor; Kevin O’Rourke appearing in his capacity as the Subchapter V
 17   Trustee; Michael Sperry appearing for Bell Veal, LLC; Susan Edison appearing for the State of
 18   Washington; Brian Donovan appearing for the Internal Revenue Service; and Gary Dyer
 19   appearing for the Unites State Trustee. The court having reviewed the Debtor’s Plan and the
 20   Declaration of Deanna McCary, and having heard the arguments of counsel, makes the following
 21   FINDINGS OF FACT AND CONCLUSIONS OF LAW
 22            1.    The Debtor filed this Chapter 11 Subchapter V proceeding on July 24, 2020.
 23            2.    The Debtor filed the Plan on December 30, 2020. The Plan contains a brief
 24   history of the business operations of the Debtor, a liquidation analysis, and projections with
 25   respect to the ability of the Debtor to make Plan payments. The Plan provides for the submission
 26

 27
      FINDINGS OF FACT AND CONCLUSIONS OF                                                 GRAVIS LAW, PLLC
      LAW - 1                                                                   601 W. KENNEWICK AVENUE
 28
                                                                               KENNEWICK, WA 99336-0498
                                                                        (509) 588-0431 / Fax (866) 419-9269

      20-01469-WLH11           Doc 104   Filed 03/10/21    Entered 03/10/21 16:21:28         Pg 1 of 6
1    of future income to the supervision and control of the trustee as is necessary for the execution of
2    the Plan. As such, the Plan complies with 11 U.S.C. § 1190.
3           3.      The Debtor gave proper notice of the Plan and the Hearing on Confirmation of the
4    Plan to creditors and parties in interest as required by FRBP 2002, LBR 2002-1, and LBR 3018-
5    1, as well as other applicable provisions of the bankruptcy code and the Federal Rules of
6    Bankruptcy Procedure by serving the Plan, List of Classifying Claims and Interest, and Ballot.
7    Proof of service of such notice was filed with the court [ECF No. 93].
8           4.      The hearing on confirmation after notice to creditors was held on March 9, 2021,
9    by telephone conference hearing.
10          5.      The following classes of claims are impaired under the plan:
11                  Class 2: The Allowed Secured Claim of Bell Veal, LLC
12                  Class 3: The Allowed General Unsecured Claims Against the Debtor
13          6.      The Debtor properly filed a Report of Balloting [ECF No. 96]. The Report of
14   Balloting indicates that Class 2 voted for the Plan and a Class 3 unsecured creditor voted for the
15   Plan. There were no Class 3 unsecured creditors that voted against the Plan.
16          7.      No ballots other than those identified in the Report of Balloting have been
17   received by the Debtor.
18          8.      Any payment made or to be made by the Debtor for services or for costs and
19   expenses in or in connection with the case, or in connection with the Plan and incident to the
20   case, has been approved by, or is subject to the approval of, the court as reasonable. Any and all
21   payments for professional services, including authorization required by 11 U.S.C. §§ 327 and
22   330, shall remain subject to bankruptcy court approval notwithstanding confirmation of the Plan.
23          9.      Deanna McCary is the Debtor’s sole member and officer. Her husband, Rick
24   McCary, is the Debtor’s Operations Manager. A disclosure to that effect as well as the Debtor’s
25

26

27
     FINDINGS OF FACT AND CONCLUSIONS OF                                                   GRAVIS LAW, PLLC
     LAW - 2                                                                     601 W. KENNEWICK AVENUE
28
                                                                                KENNEWICK, WA 99336-0498
                                                                         (509) 588-0431 / Fax (866) 419-9269

     20-01469-WLH11         Doc 104     Filed 03/10/21     Entered 03/10/21 16:21:28          Pg 2 of 6
1    intent to pay insider compensation to the McCarys was filed July 30, 2020 [ECF No. 19]. The
2    McCarys will continue to serve in their current capacity after confirmation of the Plan.
3            10.     The Plan contains a Liquidation Analysis, which in a liquidation scenario,
4    projects that neither the Class 1 Priority nor Class 3 General Unsecured Creditors would be paid.
5    Only the Class 2 Secured Claim of Bell Veal, LLC would be paid. Whereas, pursuant to the Plan,
6    the Debtor will pay all of its projected disposable income to its creditors over a period of 5 years.
7    As such, the creditors who are impaired by the plan, and who did not vote for the plan, will
8    receive not less than the amount they would receive in a liquidation, as required by 11 U.S.C.
9    § 1129(a)(7).
10           11.     No government regulatory commission or agency is required to approve the Plan
11   or terms of the Plan.
12           12.     The Plan satisfies the requirements of 11 U.S.C. § 1129(a)(7) in that each holder
13   of a claim or interest has accepted the Plan or will receive or retain under the Plan property of a
14   value, as of the effective date of the Plan, that is not less than the amount that such holder would
15   receive or retain if the Debtor was liquidated under Chapter 7 of the Bankruptcy Code on such
16   date.
17           13.     No 11 U.S.C. § 1111(b) elections have been made by any secured creditor.
18           14.     The Class 1 Priority Claims are not impaired under the Plan. The impaired Class 2
19   creditor, Bell Veal, LLC, has accepted the Plan. The impaired Class 3 General Unsecured Claims
20   have also accepted the Plan. Accordingly, the Plan complies with 11 U.S.C. § 1129(a)(8) and all
21   other applicable provisions of 11 U.S.C. § 1129(a). Therefore, the Plan is confirmed as a
22   consensual plan pursuant to 11 U.S.C. § 1191(a).
23           15.     Administrative priority claims described by 11 U.S.C. § 503(b) and 11 U.S.C.
24   § 507(A)(2) are provided for as required by 11 U.S.C. § 1129(a)(9).
25

26

27
     FINDINGS OF FACT AND CONCLUSIONS OF                                                    GRAVIS LAW, PLLC
     LAW - 3                                                                      601 W. KENNEWICK AVENUE
28
                                                                                 KENNEWICK, WA 99336-0498
                                                                          (509) 588-0431 / Fax (866) 419-9269

     20-01469-WLH11          Doc 104     Filed 03/10/21     Entered 03/10/21 16:21:28           Pg 3 of 6
1           16.     The Plan has been accepted in writing by at least one non-insider class of
2    impaired creditors as required by 11 U.S.C. § 1129(a)(10). The provisions of Chapter 11, Title
3    11 of the United States Code have been complied with, and the Plan complies with all provisions
4    of Title 11 of the United States Code as well as other applicable law.
5           17.     Confirmation of the Plan is not likely to be followed by liquidation, or the need
6    for further financial reorganization of the Debtor.
7           18.     This was a voluntary Chapter 11 filing by the Debtor. As such, no fees are due to
8    any involuntary creditors.
9           19.     The Debtor does not owe child support or domestic support obligations.
10          20.     The Debtor has no unpaid wage claims nor claims for commissions.
11          21.     The Debtor does not owe claims for non-payment to any employee benefit plan.
12          22.     The Debtor does not operate a grain storage facility.
13          23.     The Debtor does not owe a debt to fishermen.
14          24.     There are no claims made by any creditors for pre-petition deposits for purchase
15   or lease of products for any creditor’s personal family or household use.
16          25.     The Debtor does not owe the bankruptcy court any fees.
17          26.     The Debtor is not paying retiree benefits; therefore, no retiree benefits will be
18   affected by the Plan.
19          27.     The Plan, with the amendments set forth in the Order Confirming Plan, should be
20   confirmed. The provisions of Chapter 11 have been complied with, and the Plan has been
21   proposed in good faith and not by any means forbidden by law.
22          28.     The requirements for confirmation of the Plan imposed by the Bankruptcy Code,
23   Federal Rules of Bankruptcy Procedure and other applicable law, including the requirements of
24   11 U.S.C. § 1129, have been met.
25

26

27
     FINDINGS OF FACT AND CONCLUSIONS OF                                                      GRAVIS LAW, PLLC
     LAW - 4                                                                        601 W. KENNEWICK AVENUE
28
                                                                                   KENNEWICK, WA 99336-0498
                                                                            (509) 588-0431 / Fax (866) 419-9269

     20-01469-WLH11          Doc 104     Filed 03/10/21    Entered 03/10/21 16:21:28             Pg 4 of 6
1            29.     The effective date of the Plan will be the first business day following the date on
2    which the confirmation becomes a final non-appealable order. The Debtor is authorized and
3    directed to begin consummation of the Plan on the effective date, including the execution,
4    ratification, or implementation of all loan and security documents authorized or contemplated by
5    the Plan.
6                                         / / / END OF ORDER / /
7    Presented by:
8    GRAVIS LAW, PLLC
     Attorneys for Debtor
9

10   BY:     /s/ John W. O'Leary
           JOHN W. O’LEARY, WSBA #33004
11
     Approved by:
12
     SCHWEET LINDE & COULSON, PLLC
13   Attorneys for Bell Veal, LLC
14
     BY:     /s/ Thomas S. Linde (w/permission)
15         THOMAS S. LINDE, WSBA #14426
           MICHAEL M. SPERRY, WSBA #43760
16

17   CHAPTER 11 SUBCHAPTER V TRUSTEE
18
     BY:     /s/ Kevin O’Rourke (w/permission)
19         KEVIN O’ROURKE, WSBA #28912
20
     ROBERT W. FERGUSON
21   Attorney General of Washington State
22
     BY:     /s/ Susan Edison (w/permission)
23         SUSAN EDISON, WSBA #18293
24

25

26

27
     FINDINGS OF FACT AND CONCLUSIONS OF                                                   GRAVIS LAW, PLLC
     LAW - 5                                                                     601 W. KENNEWICK AVENUE
28
                                                                                KENNEWICK, WA 99336-0498
                                                                         (509) 588-0431 / Fax (866) 419-9269

     20-01469-WLH11          Doc 104     Filed 03/10/21     Entered 03/10/21 16:21:28         Pg 5 of 6
1    UNITED STATES ATTORNEY’S OFFICE
2
     BY: /s/ Brian Donovan (w/permission)
3       BRIAN DONOVAN, WSBA #41121
4
     OFFICE OF THE UNITED STATES TRUSTEE
5

6    BY:     /s/ Gary Dyer (w/permission)
           GARY DYER, CBA #106701
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     FINDINGS OF FACT AND CONCLUSIONS OF                                             GRAVIS LAW, PLLC
     LAW - 6                                                               601 W. KENNEWICK AVENUE
28
                                                                          KENNEWICK, WA 99336-0498
                                                                   (509) 588-0431 / Fax (866) 419-9269

     20-01469-WLH11         Doc 104    Filed 03/10/21   Entered 03/10/21 16:21:28       Pg 6 of 6
